DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  minor grammatical error.
At line 1, change “claims” to –claim11.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dekoning (CA 2778670 A1).
Dekoning ‘670, as best viewed in Figs. 1-3, discloses a tank configuration for a hydrovac, the tank configuration including:
regarding claim 1,
a water tank (5) and a mud tank (3), the water tank (5) surrounding the mud tank (3) at least partly on lateral sides of the mud tank;
regarding claim 2,
in which the lateral sides of the mud tank (3) connect to form a bottom of the mud tank;
regarding claim 3,
in which the tank configuration has a cross section in which the water tank (5) surrounds the mud tank (3);
regarding claim 4,
in which the water tank (5) entirely surrounds the mud tank (3) except for one end of the mud tank (3) including an exit or unloading door (Fig. 6);
regarding claim 5,
in which the mud tank (3) is substantially cylindrical (p. 5, lines 5-9);
regarding claim 6,
in which the mud tank (3) is arranged slidably within the water tank (5) except for an attachment at one end of the tank configuration;
regarding claim 12,
a hydrovac unit including the tank configuration of claim 1;
regarding claim 13,
at least one front axle and one or more rear axles, in which the water tank (5) and mud tank (7) are centered substantially above or in front of the one or more rear axles;
regarding claim 14,
in which the water tank (5) and mud tank (3) are centered substantially above the one or more rear axles; and
regarding claim 15,
in which the water tank (5) and mud tank (3) are centered in front of the one or more rear axles.

Dekoning ‘670, as best viewed in Figs. 1-3, discloses a tank configuration for a hydrovac, the tank configuration including:
regarding claim 10,
a water tank (5) and a mud tank (3), the tanks being shaped to define a level orientation such that, when fluid is within each of the water tank and mud tank up to respective horizontal planes in the water tank (5) and the mud tank (3), the fluid within each of the water tank and mud tank defines respective centers of volume, the centers of volume having respective positions in a forward- backward dimension that substantially coincide and are substantially independent of respective heights of the respective horizontal planes; and
regarding claim 11,
in which the respective centers of volume also have respective positions in a lateral dimension that substantially coincide and are substantially independent of respective heights of the respective horizontal planes.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dekoning (CA 2778670 A1) in view of Uraguchi et al. (WO 2014203471 A1).
Regarding claims 7 and 9, Dekoning ‘670 fails to teach ribs. Uraguchi et al. ‘371, as best viewed in Fig. 5, shows an inner tank supported by ribs (72 and 73, collectively) within an outer tank, wherein the ribs (72, 73) are fixed to the inner tank and slidably positioned within the outer tank.  It would have been an obvious modification for one having ordinary skill in the art before the effect filing date of the claimed invention to have modified the mud tank of Dekoning such that it would have included support ribs as suggested by Uraguchi.  One having ordinary skill in the art would have been motivated to make the modification to provide for ease of removal of the mud tank.

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dekoning (CA 2778670 A1).
Regarding claims 16 and 17, Dekoning fails to teach a heater.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the water tank of Dekoning such that it would have included a heater inside, since the examiner takes Official Notice of the structure as being known. One having ordinary skill in the art would have been motivated to make the modification to prevent freezing of the water.
Regarding claim 18, Dekoning fails to teach insulation.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Dekoning such that it would have included insulation about the water tank, since the examiner takes Official Notice of the structure as being known. One having ordinary skill in the art would have been motivation to make the modification to prevent freezing of the water.

Allowable Subject Matter
Claims 8 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tm/
19 November 2022